NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 13 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10143

                Plaintiff-Appellee,             D.C. No. 1:85-cr-00205-LJO-1

 v.
                                                MEMORANDUM*
DARRYL BURTON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Darryl Burton appeals pro se from the district court’s order denying his

motions challenging his 25-year term of special parole. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Burton first contends that he is entitled to relief under Federal Rule of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Criminal Procedure 35(a) (1984) because his special parole term is illegal. We

disagree. The term does not exceed the penalty authorized by the applicable

statute, see 21 U.S.C. § 841(b)(1)(B) (1984) (establishing a minimum term of

special parole, but no maximum term), and is not otherwise illegal on its face, see

United States v. Montalvo, 581 F.3d 1147, 1153 (9th Cir. 2009) (illegality

warranting relief under Rule 35(a) “must be apparent in the terms of the sentence

itself” (internal quotation marks omitted)). To the extent Burton’s Rule 35 motion

“challenge[s] the process by which the sentence was imposed, not the terms of the

sentence,” Montalvo, 581 F.3d at 1153, it is time-barred because Burton did not

bring the challenge within 120 days of his judgment of conviction becoming final.

See id.

      Burton also contends that the district court should have exercised its

discretion to reduce his 25-year special parole term under a doctrine deriving from

United States v. Holloway, 68 F. Supp. 3d 310 (E.D.N.Y. 2014). However, as the

district court noted, the Holloway doctrine has not been adopted in this Circuit.

Moreover, we agree with the district court that the instant case is factually

distinguishable from Holloway.

      In light of this disposition, we do not reach the parties’ remaining

arguments. The government’s motion to take judicial notice is denied.

      AFFIRMED.


                                          2                                     18-10143